ORDER AMENDING MEMORANDUM DISPOSITION AND DENYING REHEARING **
The memorandum disposition filed July 10, 2006, is amended so that the final paragraph begins: “Ramey argues that his federal habeas petition challenged his 1998 resentencing and that such claim therefore should not have been dismissed as untimely. Although Ramey is correct on this point, we fail to discern a cognizable federal claim relating to his resentencing in his petition, and hold the district court was correct to dismiss the petition. See White v. Klitzkie, 281 F.3d 920, 922 (9th Cir. 2002); Langford v. Day, 110 F.3d 1380, 1393 (9th Cir.1996); Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir.1989). The 1998 resentencing does not affect the finality of Ramey’s 1995 conviction under California law. See, e.g., People v. Deere, 53 Cal.3d 705, 713, 280 Cal.Rptr. 424, 808 P.2d 1181 (1991). Finally, we decline to expand the certificate of appealability to include Ramey’s uncertified claim that the respondent waived the right to assert the statute of limitations as a defense.”
With this amendment, the petition for panel rehearing and pro se motion for en banc consideration are denied. We also note these motions do not conform to the page limit of Fed. R.App. Pro. 35(b)(2). See Fed. R.App. Pro. 35(b)(3).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.